Title: Thomas S. Vaiden to James Madison, 28 December 1829
From: Vaiden, Thomas S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Petersburg,
                                
                                December 28th, 1829
                            
                        
                         
                        I have deemed it necessary to address you. In the spring of 1828 a letter was written to you as Rector of the
                            Un. of Va. wherein a request was made that great circumspection &c. might be exercised in the election of professor
                            who was to supply Mr. Long’s place at the commencement of the subsequent session. This letter was Anonymous, For certain
                            reasons of course. It was written by myself who was a student for the second course at the University & who had
                            attended the classical chair the whole time. As I expected to graduate I felt the interest therein expressed. The hand
                            writing I certainly beleive was not disguised which could be easily recognised by an acquaintance. At the time I wrote
                            that letter I expected that I should not call it up again especially before you. I merely intended it for the time being;
                            but a recent circumstance of sufficient weight for me to forego this intention even the delicacy otherwise paramount of
                            asking you your opinion on this head. All of this matter turns on the word anonymous. As you no doubt received the letter
                            you have the best means of judging of the writer’s intentions &c. I must request you to drop me a line to that
                            effect. I do not seek to elicit any more than a bare expression of your sentiments on the motives &c. of the writer as to be
                            collected from the tenour of the letter, and particularly from its being anonymous. You can say whether or not this
                            circumstance has given it a character which would tarnish the whole intention. Should you not be able to make up as
                            conscientious an opinion as you wish any further data that I can give will be candidly expressed—I earnestly request your
                            answer in return of mail directed to Halifax County North Carolina. With appropriate sentiments &c.
                        
                        
                            
                                Tho S. Vaiden
                            
                        
                    